Citation Nr: 1523671	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus (DM) type II.

2. Entitlement to a separate compensable disability rating for diabetic neuropathy of the left upper extremity.  

3. Entitlement to a separate compensable disability rating for diabetic neuropathy of the right upper extremity.  

4. Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity.  

5. Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity.

6. Entitlement to service connection for headaches, to include as secondary to DM type II.  


7. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Southeast Texas Soldiers' Advocate


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION


The Veteran had active duty service from August 1970 to August 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008, November 2009, August 2010, and October 2013 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).
	
In March 2015, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Veteran submitted additional medical evidence after the most recent supplemental statement of the case, to include Disability Benefits Questionnaires (DBQ).  During the March 2015 Board hearing, the Veteran's representative asserted she was going to submit new evidence along with a waiver.  Thus, the Board may proceed to the merits of the Veteran's claims.  See 20.1304(c).

The Veteran claimed in a February 2015 statement entitlement to service connection for peripheral neuropathy of the upper extremities, secondary to DM type II.  For the reasons set forth below, the Board finds that the Veteran suffers diabetic neuropathy of the bilateral upper extremities as a complication of diabetes, and has assigned separate compensable disability ratings for both the left and right upper extremities, as reflected in the issue section of this decision. 

The issues of bilateral kidney disability, secondary to DM type II, bilateral eye disability, secondary to DM type II, skeletal arthritis, secondary to DM type II, and bilateral feet disability, secondary to DM type II, have been raised by the record in a February 2015 statement, but there is no evidence of these being current complications of the Veteran's service-connected disabilities, and have otherwise not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. The Veteran's DM type II has required a restricted diet, the use of insulin, and oral hypoglycemic agents, but no regulation of activities.

2. Neuropathy of the left upper extremity is found to be a complication of the Veteran's DM type II and is manifested by mild incomplete paralysis of the median nerve.   

3. Neuropathy of the right upper extremity is found to be a complication of the Veteran's DM type II and is manifested by mild incomplete paralysis of the median nerve.   


4. The Veteran's diabetic neuropathy of the right lower extremities is manifested by numbness, weakness, and tingling; the symptoms are wholly sensory in nature.

5. The Veteran's diabetic neuropathy of the left lower extremities is manifested by numbness, weakness, and tingling; the symptoms are wholly sensory in nature.

6. The Veteran's headaches are not related to service or to any service-connected disability.

7. The Veteran's sleep apnea is not related to service.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for service-connected DM type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.119 Diagnostic Code 7913 (2014).

2. The criteria for a 10 percent disability rating for diabetic neuropathy of the left upper extremity has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.69, 4.71a, 4.124a, Diagnostic Code 8515 (2014).

3. The criteria for a 10 percent disability rating for diabetic neuropathy of the right upper extremity has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.69, 4.71a, 4.124a, Diagnostic Code 8515 (2014).

4. The criteria for an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, Diagnostic Code 8621 (2014).

5. The criteria for an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, Diagnostic Code 8621 (2014).

6. The criteria for service connection for headaches, to include as secondary to service-connected DM type II, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in July 2008, June 2009, March 2010, and July 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided examinations of his claimed DM type II and diabetic neuropathy of the bilateral lower extremities in a July 2009 QTC examination, April 2010 QTC examination, September 2012 VA examination, and April 2015 DBQ.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, VA examinations were not obtained for the service connection claims for headaches and sleep apnea.  As discussed below, there is no medical or other competent evidence suggesting a nexus between headaches or sleep apnea and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Factual Background

The Veteran was granted service connection for DM type II with erectile dysfunction in a November 2008 rating decision and an initial rating of 20 percent was assigned under Diagnostic Code (DC) 7913, effective June 10, 2008.  The Veteran was originally granted service connection for diabetic neuropathy of the bilateral lower extremities in November 2009, under DC 8621, effective June 10, 2008.  The RO received a claim for an increased rating for DM type II in January 2010. 

A May 2007 private treatment record noted the Veteran had neuropathy/foot complications with pain, numbness, tingling, ulcerations, and burning of the feet.  A February 2009 private treatment record noted the Veteran was to continue medication for his DM type II and was to start exercising 30 minutes per day, 4-5 times a day.  It further noted the Veteran was to be on a low cholesterol diet with portion control.  

The Veteran was afforded a QTC examination of peripheral neuropathy of the bilateral lower extremities in July 2009.  The Veteran reported tingling, numbness, abnormal sensation, pain, anesthesia, and weakness in both legs.  The symptoms occurred intermittently, as often as 2 weeks, with each occurrence lasting 1 day.  The ability to perform daily functions during flare-ups was minimal.  The examiner found motor and sensory functions of the upper extremities were normal and reflexes were normal.  Motor functions of the lower extremities were normal.  Sensory was abnormal with findings of decreased sensation in a stocking boot pattern, demonstrated through light touch testing.  Reflexes were normal on both sides.  Peripheral nerve involvement was not evident.  The examiner diagnosed the Veteran with diabetic neuropathy of the lower extremities, stating most likely peripheral nerve involved is stocking boot distribution.  

The Veteran was afforded a QTC examination of his DM type II in April 2010.  The Veteran reported no episodes of diabetic ketoacidosis that required hospitalization and stated he has not been hospitalized for hypoglycemia.  He has not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  The Veteran noted urinary incontinence with no pad needed.  He did not experience any fecal leakage and treated his diabetes with oral medication.  He further indicated no progressive weight loss, but reported painful neuropathy.  He had tingling and numbness in his feet, but had no leg pain after walking distances.  There was no calf pain at rest and he did not feel persistent coldness of the extremities.  He did not relate his diabetes to cardiac symptoms.  Neurological examination of the upper extremities revealed motor function and sensory function within normal limits, and both right and left reflexes were normal.  Neurological examination of the lower extremities revealed motor function within normal limits, but sensory function abnormal with findings of decreased sensation in a stocking boot pattern.  The examiner found the Veteran had neuropathy in the lower extremities that was a complication of diabetes.  The condition resulted in neuritis.  The examiner also found there were no findings of secondary complications related to the eye, heart, skin, peripheral arteries, or renal.  The Veteran's diabetes did not cause any restriction of activities and the Veteran did not have any other non-diabetic condition that was worsened or increased by the diabetes.  

A June 2010 VA treatment record noted the Veteran was to diet, do an aerobic exercise program, and weight loss was emphasized.  A July 2011 VA treatment record noted the Veteran had a diabetic foot exam that revealed the Veteran had protective sensation in feet, both dorsalis pedis and posterior tibial pulses palpable and normal, and there were no abnormal findings. 

An August 2012 VA treatment record noted the Veteran was to exercise at least 150 minutes each week, or what was permitted within the Veteran's physical limitations.  A January 2012 private treatment record noted the Veteran was good on exercise.  

The Veteran was afforded another VA examination in September 2012.  The examiner confirmed the diagnosis of DM type II.  The examiner noted the Veteran was prescribed oral hypoglycemic agents and prescribed insulin.  The examiner further found the Veteran did not require regulation of activities and not have any episodes of ketoacidosis or hypoglycemic reactions over the past 12 months that required hospitalization.  The examiner noted the Veteran did not have any other complications associated with DM type II.  

During his March 2015 Board hearing, the Veteran's representative stated the Veteran was told by his private doctor that he could not do certain things due to his DM type II.  The Veteran further complained of weakness in his legs and numbness in his feet.  He stated sometimes he would be walking and would have to steady himself a little bit, but stated he walked fine.  He further noted his lower extremity condition had gotten worse.  

The Veteran was afforded a DBQ of his DM type II in April 2015.  The examiner confirmed the diagnosis of DM type II and found the Veteran was managed by a restricted diet, oral hypoglycemic agent, and prescribed insulin more than 1 injection per day.  The examiner further noted the Veteran required regulation of activities, noting "[t]he claimant reports the following activity restrictions are due to diabetes: LEGS."  The examiner further found the Veteran did not have any episodes of ketoacidosis or hypoglycemic reactions over the past 12 months that required hospitalization.  The only complications of DM type II was diabetic peripheral neuropathy.  No urinary or bowel incontinences were found.  The examiner noted the Veteran's DM type II had stayed the same with medication.   

The Veteran was also afforded a diabetic sensory-motor peripheral neuropathy DBQ in April 2015.  The examiner noted the Veteran was right handed.  Constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness were found in the bilateral lower extremities.  Muscle strength was 4/5 in knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  The Veteran had normal muscle strength in his elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  Light touch/monofilament testing was decreased in the inner/outer forearm and hand/fingers in the bilateral upper extremities and decreased in the ankle/lower leg and foot/toes in the bilateral lower extremities.  Position sense and cold sensation were decreased in both the bilateral upper and lower extremities.  Vibration sensation was decreased in the bilateral lower extremities.  No muscle atrophy was found.  He further found the Veteran had bilateral upper extremity diabetic peripheral neuropathy and the nerve affected was the median nerve.  Bilateral upper extremities had incomplete paralysis with moderate severity.  Bilateral lower extremity diabetic peripheral neuropathy was found and the examiner identified the sciatic nerve as affected.  Bilateral lower extremities had incomplete paralysis with mild severity.  The examiner also found the femoral nerve was affected and bilateral lower extremities had incomplete paralysis with mild severity.  The examiner noted there was no change in the Veteran diabetic neuropathy of the bilateral lower extremities.  

Diabetes Mellitus Type II

The Veteran was granted service connection for DM type II with erectile dysfunction in a November 2008 rating decision and an initial rating of 20 percent was assigned under DC 7913, effective June 10, 2008.  The current appeal arises from a claim for an increased rating received at the RO in January 2010.

Diabetes mellitus is rated under 38 C.F.R. §4.119, DC 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when requiring more than one daily injection of insulin, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities), along with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 of DC 7913 instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  It is specifically defined in the text of the regulation when defining the criteria of the assignment of a 100 percent rating. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2014).

The Veteran has been granted separate evaluations of 10 percent for hypertension associated with DM type II, and 20 percent for DM type II with erectile dysfunction, to include receiving special monthly compensation on account of loss of use of a creative organ.  Although the rating criteria allow the Board to take jurisdiction of diabetic complications as part of an increased rating for DM claim, the Board finds that such is not warranted for the issues of hypertension and erectile dysfunction in this case.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2014).  As the Veteran has not noted any disagreement with the evaluation of hypertension the Board does not have jurisdiction over this issue and it will not be addressed herein.  Although the Veteran is claiming service connection for erectile dysfunction in a February 2015 statement, this issue has not been referred since the Veteran is already getting special monthly compensation for his erectile dysfunction associated with his DM type II.  Furthermore, as an April 2015 DBQ found that the Veteran's penis was normal and there was no mention of a deformity as required under DC 7522, a separate, compensable, schedular rating is not warranted.  

The Veteran contends in his an April 2012 statement that his DM type II warrants a 40 percent rating because his condition requires insulin, restricted diet, and regulation of activities.  He contends he has been on insulin and his doctor has him on concentrated sweets, portion control, diet, and exercise.  He further stated during his March 2015 Board hearing that his private doctor has told him he cannot do certain things.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 20 percent for DM type II must be denied.  While the record reflects that the Veteran's diabetes is insulin dependent, treated with a diet, and requires an oral hypoglycemic agent, this disorder has not required that the Veteran regulate his activities.  Although the April 2015 DBQ examiner noted the Veteran required regulation of activities, the examiner noted the Veteran must regulate his activities because "[t]he claimant reports the following activity restrictions are due to diabetes: LEGS."  While the Veteran's legs may present strenuous occupation and recreational activities, the Veteran is not avoiding such activity as part of management of his DM type II, which is required under DC 7931.  Moreover, this finding is clearly based on the Veteran's report that he must regulate his activities rather than a medical finding.  The April 2015 DBQ examiner's finding also contradicts other medical evidence in the record.  Both the April 2010 and September 2012 examiners did not find that the Veteran required regulation of activities as part of medical management of DM type II.  Furthermore, both private and VA treatment records have noted the Veteran should exercise.  Additionally, he has not suffered any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, which are required to assign a 60 percent rating.  Thus, a rating higher than 20 percent under DC 7913 is not warranted.  

The Board acknowledges the Veteran's assertion in his April 2012 statement and in his March 2015 Board hearing that his activities were regulated due to diabetes.  To the extent that the Veteran complained of symptoms associated with the lower extremities, the Board notes that the issue of diabetic neuropathy of the bilateral lower extremities is currently on appeal and will be addressed below.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  To assign additional compensation for any manifestations of his peripheral neuropathy of his bilateral lower extremities under DC 7913 would constitute impermissible pyramiding.  See generally, 38C.F.R. § 4.14.  


The Board has considered whether there are any other complications of DM type II that should be separately rated.  The objective evidence shows that separate ratings are also warranted for right and left upper extremities diabetic neuropathy. 

The April 2015 diabetic sensory-motor peripheral neuropathy DBQ found the Veteran's right and left upper extremities affected the median nerve.  

The applicable rating criteria are stated under DC 8515, concerning the evaluation of median nerve.  38 C.F.R. § 4.124, DC 8515.  

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or nondominant upper extremity.  38 C.F.R. § 4.69 (2014).  The Veteran self-reports as right-handed.  Therefore, his right upper extremity is evaluated as major and his left upper extremity is evaluated as minor.  

DC 8515 provides for a 10 percent rating for mild incomplete paralysis of the medial nerve in the major extremity as well as in the minor extremity; a 20 percent rating for moderate incomplete paralysis in the minor extremity and 30 percent in the major extremity; and a 40 percent rating for severe incomplete paralysis in the minor extremity and 50 percent in the major extremity.  Id.  Complete paralysis of the medial nerve warrants a 70 percent rating for the major extremity and a 60 percent rating in the minor extremity.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended that normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id.

As the April 2015 diabetic sensory-motor peripheral neuropathy DBQ found light touch/monofilament testing decreased in the inner/outer forearm and hand/fingers, and cold and vibration sensation decreased in the bilateral upper extremities, the Board finds these decreases in the bilateral upper extremities are wholly sensory and warrant a 10 percent rating for both the right and left upper bilateral extremities.  Although the April 2015 diabetic sensory-motor peripheral neuropathy DBQ also noted the Veteran had bilateral upper extremity diabetic peripheral neuropathy that was moderately severe and affected the median nerve, the Board finds the preponderance of the evidence is against a rating higher than mild under DC 8515.  As a general matter, the Veteran did not have constant pain, intermittent pain, or paresthesias of the right or left upper extremity.  Under 38 C.F.R. § 4.123 and 38 C.F.R. § 4.124, whether neuritis or neuralgia, some sort of pain should be manifested.  Moreover, the April 2015 diabetic sensory-motor peripheral neuropathy DBQ also noted the Veteran had normal muscle strength in his elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  Therefore, the Board finds the Veteran's right and left upper extremities each warrant a 10 percent rating under DC 8515.  

Accordingly, the Board finds the Veteran is entitled to a separate rating of 10 percent for the right upper extremity and 10 percent for the left upper extremity.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1); 38 C.F.R. § 4.124a, DC 8515; see also 38 C.F.R. § 3.310(a).

The Board has also considered whether there are other complication of DM type II that should be separately rated.  The record is absent of any evidence of other complications beside diabetic peripheral neuropathy.  Although the Veteran stated in the April 2010 VA examination that he had urinary incontinence with no pad needed, the Board finds that an objective complication of DM type II is not shown.  The September 2012 VA examiner noted the veteran did not have any other complications associated with DM type II, and the April 2015 DBQ noted no urinary or bowel incontinences were found.  Therefore, the Board concludes that there are no other complications and separate ratings for any such disabilities are not warranted.

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 20 percent for DM type II must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Diabetic Neuropathy of the Bilateral Lower Extremities

The Veteran was originally granted service connection for diabetic neuropathy of the bilateral lower extremities in November 2009, under DC 8621, effective June 10, 2008.  DC 8621 applies to neuritis of the external popliteal nerve, also called the common peroneal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.


Under DC 8621, a 10 percent rating requires mild incomplete paralysis of the common peroneal nerve.  A 20 percent evaluation requires moderate incomplete paralysis of the common peroneal nerve.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent disability rating is warranted for complete paralysis as shown by complete foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8621. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Considering the evidence above, the Board finds that a rating in excess of 10 percent is not warranted for diabetic neuropathy of the bilateral lower extremities.  The evidence of record, along with the Veteran's complaints, show that his diabetic neuropathy of the bilateral lower extremities was manifested by mild incomplete paralysis.  The Veteran has consistently complained of wholly sensory manifestations such as tingling and numbness in the distal lower extremities and the April 2015 diabetic sensory-motor peripheral neuropathy DBQ found the Veteran's bilateral lower extremities had incomplete paralysis with mild severity.  Although the Veteran has complained of an increase of symptoms to a now constant pain, the complaints have remained sensory.  

The Board finds the Veteran's statements creditable; however, his symptoms do not currently meet a moderate level of incomplete paralysis.  The July 2009 examiner found motor function of the lower extremities were normal and sensory was abnormal, with findings of decreased sensation in a stocking boot pattern, demonstrated through light touch testing.  Reflexes were normal on both sides.  The April 2010 examiner found neurological examination of the lower extremities revealed motor function within normal limits, but sensory function abnormal with findings of decreased sensation in a stocking boot pattern.  The September 2012 examiner found the Veteran did not have any other complications associated with DM type II.  The April 2015 examiner found the nerve affected was the sciatic nerve and right and left lower extremities had incomplete paralysis with mild severity.  The examiner also found the femoral nerve was affected and right and left lower extremities had incomplete paralysis with mild severity.  The examiner noted there was no change in the Veteran's diabetic neuropathy of the bilateral lower extremities.  Accordingly, a 10 percent evaluation is proper for each lower extremity. 

The Board has considered the Veteran's disability under all peripheral nerve groups.  Although the April 2015 examiner noted the Veteran's sciatic nerve and femoral nerves were affected by the Veteran's bilateral lower extremities, the Board finds the Veteran's disabilities are appropriately rated under the criteria for the common peroneal nerve.  Moreover, there is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable DC.  Moderate incomplete paralysis has not been demonstrated at any time in this case.  In assessing the symptoms associated with the Veteran's bilateral lower extremities, the record reflects reports of various levels of pain, as well as of numbness and weakness.  Evidence currently of record does not demonstrate symptoms such as pain, or numbness more than mild incomplete paralysis.  Moreover, the Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14. 

Accordingly a rating in excess of 10 percent for the entire period on appeal for diabetic neuropathy of the bilateral lower extremities is not warranted pursuant to DC 8621.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




Extraschedular

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his DM type II and diabetic neuropathy of the bilateral lower extremities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  The Veteran's DM type II requires medication and a restricted diet, which is contemplated by the schedular criteria.  Higher evaluations contemplate regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or regular visits to a diabetic care provider, loss of weight and strength, or complications that would be compensable if separately evaluated, manifestations not currently shown.  The Veteran's diabetic neuropathy of the bilateral lower extremities is manifested by pain, tingling, and numbness, which are wholly sensory.  The evidence, including the Veteran's statements, do not indicate that the Veteran's manifestations are not contemplated by the schedular criteria.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Headaches

The Veteran contends he is entitled to service connection for headaches, as he believes that this disability is related to his service-connected DM type II.  During his March 2015 Board hearing, the Veteran alleged he had high blood pressure that he kept under control with medication, but if he did not take the medication, he would get a headache.  When a headache occurred, he would break a pill in half and lay on his bed until he felt better. 

At the outset, the Board notes that the Veteran does not contend, nor do the Veteran's service treatment records reflect, that he complained of, was treated for, or was diagnosed with any disability related to chronic headaches during service.  

A July 2003 private gastroenterology consolation record noted the Veteran was negative for frequent headaches.  A May 2007 private treatment record noted the Veteran was diagnosed with DM type II and headaches were absent.  An August 2007 private treatment record noted the Veteran presented with reports of having a headache for the last several days.  The Veteran took a regular dose of blood pressure medication in the morning and went to work.  He later developed a little headache and had his medical clinic at work check his blood pressure.  

The Veteran was afforded a VA psychiatric evaluation in July 2010 where he reported he still had headaches although not as much as he used to have them.  A May 2014 VA treatment record noted the Veteran denied any headaches.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

While the Board recognizes the Veteran's assertions that he currently has headaches related to service, or due to or aggravated by his service-connected DM type II or related to his not taking his blood pressure medication, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, diabetic and blood pressure complications, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diabetic and blood pressure complications require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible diabetic and blood pressure complications, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for headaches.  

Moreover, the Board has found there is no competent or creditable medical opinion evidence that etiologically links the Veteran's headaches back to service or to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claims and neither the Veteran nor his representative have provided competent evidence suggesting how any headaches might be related to service or a service-connected disability.  Rather, a private treatment record that diagnosed the Veteran with DM type II noted the Veteran did not have headaches and a May 2014 VA treatment record noted the Veteran denied any headaches. 

Considering the record in its entirety, the Board finds the evidence reflects headaches to be unrelated to military service, with no in-service disease or injury to which it may be related.  As the preponderance of the evidence is against the claim, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  Specifically, he averred in his October 2013 notice of disagreement that he has been on a sleep machine since 2000.  During his March 2015 Board hearing, the Veteran's representative stated the Veteran had yet to get an opinion connecting his sleep apnea to service.  The Veteran stated he noticed his sleeping problem when he first got out of service and was working at the first job he got in 1974.  While sitting around for a period of time, he would just fall asleep.  The Veteran's spouse further stated during the March 2015 Board hearing that she was a nurse and witnessed the Veteran's sleep apnea.  

Service treatment records demonstrate no instance of sleep apnea, sleep disturbance, or any other manifestation that could be attributable to sleep apnea. 

The first post-service medical record related to the Veteran's sleep apnea was in February 2002, at which time the Veteran underwent a nocturnal split polysomnography and reported trouble sleeping if laying flat, restlessness, not enough sleep, severe snoring, possible apnea, fatigue, trouble concentrating, and daytime somnolence.  The report noted the Veteran had severe sleep apnea syndrome with frequent severe oxygen desaturation which was markedly improved by nasal CPAP.   

A June 2010 VA treatment record noted the Veteran reported he could only sleep 2 hours and then would wake up.  It further noted the Veteran had a CPAP machine. 

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

The Board recognizes the Veteran's assertion that his current sleep apnea is related to service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Service treatment records are silent for any complaints relating to the Veteran's sleeping.  Moreover, the Veteran asserted in his March 2015 Board hearing that he first noticed he had sleeping problems after service in 1974.  Post-service medical records are silent as to any complaints of sleep problems until February 2000, almost 27 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The evidence thus weighs against a finding that the Veteran has a sleep apnea related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

A disability rating of 10 percent for diabetic neuropathy of the left upper extremity is granted, subject to applicable laws and regulations governing the award of monetary benefits.

A disability rating of 10 percent for diabetic neuropathy of the right upper extremity is granted, subject to applicable laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for DM type II is denied.

Entitlement to an evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity is denied. 

Entitlement to an evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for sleep apnea is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


